UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 95-5169

JUDITH VICTORIA MOLODET,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., Chief District Judge.
(CR-94-211)

Argued: November 3, 1995

Decided: January 9, 1996

Before RUSSELL and HALL, Circuit Judges, and MICHAEL,
United States District Judge for the Western District of Virginia,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Anthony Wayne Harrison, Sr., HARRISON, NORTH,
COOKE & LANDRETH, Greensboro, North Carolina, for Appellant.
David Bernard Smith, Assistant United States Attorney/Senior Litiga-
tion Counsel, Greensboro, North Carolina, for Appellee. ON BRIEF:
Walter C. Holton, Jr., United States Attorney, Greensboro, North Car-
olina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Judith Victoria Molodet pled guilty to one count of possession with
intent to distribute cocaine powder, on condition that she be permitted
to appeal the district court's denial of her motion to suppress certain
physical evidence seized by the police. Molodet also appeals her sen-
tence. We conclude that the district court did not err by denying the
motion to suppress, and that it accurately computed Molodet's sen-
tence. Consequently, we affirm.

I.

Between September 4 and September 15, 1993, H. Wayne Austin,
a vice and narcotics detective with the Greensboro, North Carolina,
Police Department (GPD), received several telephone calls from an
anonymous person. The caller informed Austin that he or she had
learned from another that Molodet was selling large quantities of
cocaine powder. The caller provided Molodet's physical description,
her address, her roommate's name, and a description of her cars. The
source said that Molodet would drive to Chapel Hill to pick up the
cocaine, then return home to divide it up. After dividing the powder,
Molodet would keep some to sell and take the rest to a commercial
storage bin for safekeeping. According to the caller, Molodet kept the
proceeds from her drug sales in a safety deposit box at an unnamed
bank.

Austin began to investigate Molodet. He went to the address pro-
vided by the caller, and he noted that the vehicles parked in front
matched the caller's description. The cars were registered to the per-
son said to be Molodet's roommate, and both Molodet's and her
roommate's driver's license listed the Greensboro address as her
place of residence.

                    2
Over the next several days, Austin watched Molodet, but he never
saw her drive to Chapel Hill or to a storage facility. On September
10, Austin encountered Detective Eddie Hoover, who had been
assigned to the GPD's metro interdiction unit; Hoover happened to be
at the vice and narcotics office that day, and Austin observed him at
a computer terminal, entering Molodet's name into the database. Aus-
tin asked Hoover about Molodet, and Hoover replied that his office
had just received an anonymous phone tip that Molodet was selling
drugs, and that the contraband was being kept at a storage facility off
Randleman Road in Greensboro.

On September 16, with Austin still following her, Molodet went to
a storage facility, All-American Mini-Storage, which indeed turned
out to be just off Randleman Road. Austin watched Molodet park in
front of some storage bins and open the trunk of her car. His view was
obstructed; thus, he could neither see her open a specific bin, nor
transfer anything between a bin and the trunk. Austin walked into All-
American's office to find out whether any of the bins had been leased
to Molodet. Before the manager could tell him anything, Austin
noticed that Molodet had gotten in her car and was leaving.

Austin left to follow Molodet. When she left All-American, Molo-
det continued to drive in the same direction in which she had been
traveling when she arrived; she turned right at the first intersection,
made a U-turn in a parking lot, then drove back past the storage facil-
ity and, shortly thereafter, onto I-85. Austin pulled her over and
radioed for uniformed backup. He also requested the assistance of a
female detective (Walters), a third detective (Graves) to return to All-
American, and a K-9 unit to assist Graves.

The uniformed officer arrived almost immediately. Austin obtained
Molodet's consent to search the car's passenger compartment, and, in
Molodet's purse on the right front seat, discovered a little over $5,000
in currency and a box of plastic sandwich bags. He asked if he could
search the trunk, and Molodet consented; Austin found nothing
incriminating. Walters arrived as Austin was finishing his search,
about fifteen minutes after the initial stop. Walters asked Molodet to
consent to a search of her person; Molodet agreed, and voluntarily
produced a small amount of cocaine powder that she had hidden in
her sock.

                    3
Molodet was arrested, and the uniformed officer took her to the
police station. Austin and Walters drove Molodet's vehicle and Aus-
tin's police car back to All-American, where they met Graves and the
K-9 unit. Austin checked again with the manager, who informed him
that no bin had been leased in either Molodet's name or that of her
roommate. Austin then had the drug dog sniff the bins numbered 515
to 549, located in the area where Molodet had been parked; the dog
alerted to Bin #529. The bin was secured with a Master padlock. Aus-
tin recalled that there were two padlock keys on Molodet's key ring;
he retrieved the ring from the auto and tried the keys, but neither fit.
Graves searched the glove compartment and found a third key; that
key unlocked the padlock. Austin re-locked the bin and left to obtain
a search warrant, which was promptly issued.

A gym bag and a styrofoam cooler inside the bin contained 152
grams of cocaine powder, lactose, a set of scales, assorted drug para-
phernalia, and more than $36,000 in currency. Further investigation
revealed that Molodet had a safety deposit box at a local bank. The
detectives obtained a second warrant, searched the box, and found
another $56,821; in all, approximately $98,000 was seized from
Molodet, the storage bin, and the safety deposit box.1

Molodet was indicted; her lawyer moved to suppress all of the
seized evidence. The district court, after a hearing, denied the motion.
Faced with trial, Molodet agreed to plead guilty on the condition that
she be allowed to appeal the district court's rulings on the issues
raised at the suppression hearing.

II.

Molodet challenges Detective Austin's initial stop of her vehicle
and the subsequent search of her person by Detective Walters.
Because the initial stop, if improper, would taint everything that hap-
pened afterward,2 we first examine Austin's actions.
_________________________________________________________________
1 Molodet and the government eventually agreed that $83,000 would be
forfeited. The remaining $15,000 was distributed to Molodet's parents,
who asserted that they had lent their daughter $25,000.
2 See United States v. Rusher, 966 F.2d 868, 875 (4th Cir.) (if the initial
stop is illegal or its proper scope is exceeded, contraband found during
a subsequent search is excluded under the "fruit of the poisonous tree"
doctrine), cert. denied, 113 S. Ct. 351 (1992).

                    4
A.

Under Terry v. Ohio, 392 U.S. 1 (1968), and its progeny, police
officers may, upon acquiring a reasonable and articulable suspicion
that a particular person is engaged in criminal activity, briefly detain
that person in order to investigate. Whether a reasonable and articul-
able suspicion existed to justify a Terry stop is determined by examin-
ing the totality of the circumstances apparent to the detaining officers
at the moment of the encounter. United States v. Cortez, 449 U.S.
411, 417 (1981).

An anonymous tip may suffice to establish a reasonable and
articulable suspicion, depending on the content of the information and
its indicia of reliability. Alabama v. White, 496 U.S. 325, 330 (1990).
Both the quantity and the quality of the information are considered in
evaluating the totality of the circumstances.3 Id. Hence, "if a tip has
a relatively low degree of reliability, more information will be
required to establish the requisite quantum of suspicion than would be
if the tip were more reliable." Id. It follows, then, that a tip which is
very likely reliable need not provide as much detailed information as
one that is less amenable to verification.

Most of the information provided by Austin's informant was not so
detailed as to evince a special familiarity with Molodet's affairs. See
note 3, supra. A person knowing next to nothing about Molodet could
have easily provided the police with her description, her address, the
make and model of her automobile, and her roommate's name; that
Austin's investigation confirmed the caller's account of these superfi-
cial facts was of little value to him in determining whether the infor-
mation concerning Molodet's alleged drug dealing was likewise
accurate. However, the informant also provided the important detail
_________________________________________________________________
3 The "quantity" of information refers to the tipster's ability to provide
details, not only of "easily obtained facts and conditions existing at the
time of the tip," but also of "future actions . . . ordinarily not easily pre-
dicted." See White, 496 U.S. at 332. The ability to predict future behavior
demonstrates the informant's "special familiarity" with the suspect's
affairs. Id. "Quality," on the other hand, refers to the extent that the
police are able to ascertain independent facts tending to confirm the tip's
accuracy. See id. at 330-32.

                    5
that Molodet had rented a commercial storage bin; to the extent that
this detail could be verified, it would assist in demonstrating that the
informant had a special familiarity with Molodet's affairs.

If the informant's tip were legitimate, Austin could (and probably
did) anticipate that Molodet would visit a storage facility in the near
future. Her trip to All-American provided Austin with verification of
the most important detail of the informant's story. Molodet's actions
lent the tip substance; in addition, because her behavior conformed to
that essentially predicted by the informant, the tip's reliability was
enhanced.

The strongest indication that the information was reliable, however,
was that there were separate tips, given by different informants to dif-
ferent police officers.4 Although we do not formally elevate the com-
mon wisdom that "where there's smoke, there's fire" to a tenet of
Fourth Amendment jurisprudence, we are confident that, under White,
the strong indicia of reliability imparted to Austin's tip by his knowl-
edge of a subsequent, separate tip adequately compensates for any
dearth of detail in the former. We thus conclude that Austin's initial
stop of Molodet was supported by a reasonable and articulable suspi-
cion of criminal activity.
_________________________________________________________________

4 The district court noted Molodet's argument that there was no direct
evidence that different persons had phoned Austin and Hoover; the court
nevertheless found that the circumstantial evidence indicated that the tips
were distinct:

          That is not absolutely clear, you're right. [However,] [i]t seems
          unusual that the tipster would call Austin, have four or five con-
          versations with Austin, give the source of his information, never
          mention the location of the warehouse, and that same tipster for
          some reason four or five days later would make another call to
          another location to someone and give the location of the ware-
          house. But it is possible, I agree.

In denying the suppression motion, the court relied on its finding that the
police had received two tips, stating that "I put a lot of weight to the fact
that [Hoover received] what would appear to be a different call. . . ."

                     6
B.

After Austin stopped Molodet, his search of Molodet's vehicle did
not detain her for an unreasonably long time. Although Molodet
admits that she consented to the search of her person, she maintains
that, once Austin failed to find anything in the trunk of her vehicle,
he should have told her that she was free to go. Detective Walters was
already on the scene, however, and there was no reason why she
could not have asked Molodet to consent to being searched. Indeed,
considering the large amount of cash and the plastic bags that Austin
had found in her purse, it would have been surprising had Walters not
made such a request.

III.

At sentencing, the district court accepted the probation officer's
recommendation that the $83,000 in forfeited funds, see note 1, supra,
be considered the equivalent of 830 grams of cocaine powder, and
that the converted amount be added to the 152 grams actually seized
to arrive at the total drug weight attributable to Molodet. The court
determined Molodet's base offense level to be 26, from which it sub-
tracted three levels for acceptance of responsibility. See USSG
§3E1.1. The resultant sentencing range, in light of Molodet's lack of
a criminal history, was 46-57 months. The district court sentenced
Molodet to 48 months' imprisonment and fined her $10,000.

In setting the offense level for sentencing, seized currency may be
treated as its drug equivalent if the defendant obtained the money as
part of the same course of conduct giving rise to the offense of con-
viction. United States v. Hicks, 948 F.2d 877, 882-83 (4th Cir. 1991).
Even discounting the currency seized from the safety deposit box, the
$36,000 seized from the storage bin was enough, when converted to
its equivalent drug quantity, to establish the offense level under which
Molodet was sentenced.5 It was not clearly erroneous for the district
court to find as a fact that the money stored in the bin was obtained
_________________________________________________________________
5 The 360-gram cash equivalent, in combination with the 152 grams
seized, would have provided a sentencing total of 512 grams. Base
Offense Level 26 includes any amount of powdered cocaine totalling at
least 500 grams, but less than 2 kilograms. USSG§ 2D1.1(c)(7).

                    7
as part of the same course of conduct giving rise to the instant offense
-- possession of cocaine powder with intent to distribute.

IV.

Molodet's conviction and sentence are affirmed.

AFFIRMED

                    8